DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Form PTO-1449 is signed and attached hereto.

Drawings
The drawings are objected to because in FIG. 3, the reference character “65” is used to denote two different structures.  Particularly, the reference character “65” directed toward the steering pivot joint should be --66-- .  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
	The objection to the drawings will not be held in abeyance and failure to address this objection can lead to abandonment of the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	
	In the specification, on page 9, line 11, has been amended to read 
		“counterclockwise relative to the middle frame 50 to a stowed position via the seat frame joint 45.”  

In claim 1, seventh line, “with configurable position” has been amended to be --with a configurable position--.
In claim 17, seventh line, “with configurable position” has been amended to be --with a configurable position--.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or otherwise fairly suggest a scooter having a front wheel frame, a rear wheel frame, a handlebar frame, and a seat frame that are all pivotally connected to a middle frame; the handlebar frame steering the front wheel frame connected via a steering joint mounted on the middle frame; and wherein the rear wheel frame pivots away from the front wheel frame when the rear wheel frame pivots from a stowed position to a deployed position (in combination with the other recited elements and limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closet prior art includes: U.S. Pat. No. 3,314,494 which discloses a luggage scooter having a rear wheel frame that pivots away from a front wheel frame, but does not provide for a pivoting handlebar, front wheel, or seat;  U.S. Pat. No. 554,685 discloses a luggage-like vehicle including a pivoting front wheel frame and a rear wheel frame that pivots away from the front wheel when moved to a deployed position, but is not steerable and does not provide for a seat;  Chinese Pat. Doc. 110182287 discloses scooter having a steering frame/front wheel frame and a rear wheel frame that are pivotably mounted to a middle frame with the rear wheel frame pivoting away from the front wheel frame when being deployed, but does not provide for the front wheel frame being separately pivotably mounted to the middle frame; and Chinese Pat. Doc. 109484554 discloses a personal transport including a handlebar frame, front wheel frame, and seat frame that are pivotally connected to a middle frame, but does not provide for the rear wheel frame to pivotally connect to the middle frame.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618